Proceed*765ing pursuant to CPLR article 78 (transferred to this Court by-order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty of refusing a direct order and violating facility correspondence rules after sending a letter to a woman on his negative correspondence list. Petitioner argues, inter alia, that the administrative determination is not supported by substantial evidence. We find this argument to be without merit. The correction counselor who authored the misbehavior report testified that the woman to whom petitioner sent the letter informed prison officials that she did not wish to receive correspondence from him and that petitioner was directed not to correspond with her. She stated that the letter, which was admitted into evidence at the hearing, had been received by her from the State Police with a notation that the family intended to file charges against petitioner. She further stated that the letter bore the return address of petitioner’s parents and was signed "Vincent”, petitioner’s middle name. This testimony and the letter provide substantial evidence supporting the administrative determination. We have considered petitioner’s remaining claim and find it to be without merit.
Cardona, P. J., Mikoll, Crew III, Peters and Spain, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.